Exhibit 10.1

 

TREVENA, INC.

 

COMMON STOCK

 

SALES AGREEMENT

 

April 17, 2019

 

H.C. Wainwright & Co., LLC

430 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Trevena, Inc., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”) with H.C. Wainwright & Co., LLC (“HCW”), as follows:

 

1.                                      Issuance and Sale of Placement Shares. 
The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through HCW, acting as agent and/or principal, shares (the “Placement Shares”)
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
provided however, that in no event shall the Company issue or sell through or to
HCW such number of Placement Shares that (a) exceeds the number of shares or
dollar amount of Common Stock registered on the effective Registration Statement
(as defined below) pursuant to which the offering is being made, (b) exceeds the
number of shares or dollar amount registered on the Prospectus Supplement (as
defined below), or (c) if applicable, would cause the Company to exceed the
dollar amount limitations set forth in General Instruction I.B.6 of Form S-3
(the lesser of (a), (b) or (c), the “Maximum Amount”).  Notwithstanding anything
to the contrary contained herein, the parties hereto agree that compliance with
the limitation set forth in this Section 1 on the number of shares of Common
Stock issued and sold under this Agreement shall be the sole responsibility of
the Company, and HCW shall have no obligation in connection with such
compliance. The issuance and sale of Common Stock through HCW will be effected
pursuant to the Registration Statement (as defined below) filed by the Company
and declared effective by the Securities and Exchange Commission (the
“Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement (as defined below) to
issue the Common Stock.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333- 225685), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The

 

--------------------------------------------------------------------------------



 

Company has prepared a prospectus supplement specifically relating to the
Placement Shares (the “Prospectus Supplement”) to the base prospectus included
as part of such registration statement. The Company has furnished to HCW, for
use by HCW, copies of the Prospectus (as defined below) relating to the
Placement Shares. Except where the context otherwise requires, such registration
statement, as amended when it became effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in the Prospectus subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, or any
subsequent registration statement on Form S-3 filed pursuant to
Rule 415(a)(6) under the Securities Act by the Company to cover any Placement
Shares, is herein called the “Registration Statement.” The base prospectus,
including all documents incorporated therein by reference, included in the
Registration Statement, as it may be supplemented by the Prospectus Supplement,
in the form in which such prospectus and/or Prospectus Supplement have most
recently been filed by the Company with the Commission, is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System or any
successor thereto (collectively “EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell Placement Shares hereunder (each, a “Placement”), it
will notify HCW by email notice (or other method mutually agreed to in writing
by the parties) (a “Placement Notice”) containing the parameters in accordance
with which it desires such Placement Shares to be sold, which shall at a minimum
include the number of Placement Shares to be issued, the time period during
which sales are requested to be made, any limitation on the number of Placement
Shares that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 attached hereto (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from HCW set forth on Schedule 2 attached hereto, as
such Schedule 2 may be amended in writing from time to time. The Placement
Notice shall be effective upon receipt by HCW unless and until (i) in accordance
with the notice requirements set forth in Section 4, HCW declines to accept the
terms contained therein for any reason, in its sole discretion, (ii) the entire
amount of the Placement Shares have been sold, (iii) in accordance with the
notice requirements set forth in Section 4, the Company suspends or terminates
the Placement Notice for any reason, in its sole discretion, (iv) the Company
issues a subsequent Placement Notice with parameters superseding those on the
earlier dated Placement Notice, or (v) this Agreement has been terminated under
the provisions of Section 12. The amount of any discount, commission or other
compensation to be paid by the Company to HCW in connection with the sale of
Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3. It is expressly acknowledged and

 

2

--------------------------------------------------------------------------------



 

agreed that neither the Company nor HCW will have any obligation whatsoever with
respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to HCW and HCW does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein. In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.

 

3.                                      Sale of Placement Shares by HCW.

 

(a)                                 Subject to the terms and conditions herein
set forth, upon the Company’s issuance of a Placement Notice, and unless the
sale of Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, HCW, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of The
Nasdaq Global Select Market (“Nasdaq”) to sell such Placement Shares up to the
amount specified in such Placement Notice, and otherwise in accordance with the
terms of such Placement Notice. HCW will provide written confirmation to the
Company (including by email correspondence to each of the individuals of the
Company set forth on Schedule 2 attached hereto, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
HCW pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by HCW (as set forth in Section 5(a)) from the gross proceeds that it
receives from such sales. HCW may sell Placement Shares by any method permitted
by law deemed to be an “at the market” offering as defined in Rule 415 of the
Securities Act, including without limitation sales made through Nasdaq, on any
other existing trading market for the Common Stock or to or through a market
maker. If expressly authorized by the Company in a Placement Notice, HCW may
also sell Placement Shares in negotiated transactions. Notwithstanding the
provisions of Section 6(zz), HCW shall not purchase Placement Shares for its own
account as principal unless expressly authorized to do so by the Company in a
Placement Notice. The Company acknowledges and agrees that (i) there can be no
assurance that HCW will be successful in selling Placement Shares, and (ii) HCW
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Placement Shares for any reason other than a failure
by HCW to use its commercially reasonable efforts consistent with its normal
trading and sales practices to sell such Placement Shares as required under
this Section 3. For the purposes hereof, “Trading Day” means any day on which
the Company’s Common Stock is purchased and sold on Nasdaq.

 

(b)    Limitations on Offering Size.  Under no circumstances shall the Company
request the offer or sale of any Placement Shares if, after giving effect to the
sale of such Placement Shares, the aggregate number of Placement Shares sold
pursuant to this Agreement would exceed the lesser of (A) collectively with all
sales of Placement Shares under this Agreement, the Maximum Amount, and (B) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to HCW in writing.  Under no
circumstances

 

3

--------------------------------------------------------------------------------



 

shall the Company request the offer or sale of any Placement Shares pursuant to
this Agreement at a price lower than the minimum price authorized from time to
time by the Company’s board of directors, a duly authorized committee thereof or
a duly authorized executive committee, and notified to HCW in writing. Further,
under no circumstances shall the Company request the sale of Placement Shares
pursuant to this Agreement in an aggregate offering amount that would exceed the
Maximum Amount.

 

4.                                      Suspension of Sales.

 

(a)                                 The Company or HCW may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 2 attached hereto, if
receipt of such correspondence is actually acknowledged by any of the
individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth
on Schedule 2 attached hereto), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the Parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 attached hereto, as such schedule may be
amended in writing from time to time.

 

(b)                              Notwithstanding any other provision of this
Agreement, during any period in which the Company’s is in possession of material
non-public information, the Company and HCW agree that (i) no sale of Placement
Shares will take place, (ii) the Company shall not request the sale of any
Placement Shares, and (iii) HCW shall not be obligated to sell or offer to sell
any Placement Shares.

 

(c)                                  If either HCW or the Company has reason to
believe that the exemptive provisions set forth in Rule 101(c)(1) of Regulation
M under the Exchange Act are not satisfied with respect to the Common Stock, it
shall promptly notify the other party, and HCW may, at its sole discretion,
suspend sales of the Placement Shares under this Agreement. HCW shall calculate
on a weekly basis the average daily trading volume (as defined by Rule 100 of
Regulation M under the Exchange Act) of the Common Stock.

 

5.                                      Settlement.

 

(a)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the second (2nd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date” and the first such settlement
date, the “First Delivery Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by HCW at
which such Placement Shares were sold, after deduction for (i) HCW’s commission,
discount or other compensation for such sales payable by the Company pursuant
to Section 2 hereof, (ii) any other amounts due and payable by the Company to
HCW hereunder pursuant to Section 7(g) (Expenses) hereof, and (iii) any

 

4

--------------------------------------------------------------------------------



 

transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

 

(b)                                 Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting HCW’s or
its designee’s account (provided HCW shall have given the Company written notice
of such designee at least one Trading Day prior to the Settlement Date) at The
Depository Trust Company through its Deposit and Withdrawal at Custodian System
or by such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradeable, transferable, registered
shares in good deliverable form. On each Settlement Date, HCW will deliver the
related Net Proceeds in same day funds to an account designated by the Company
on, or prior to, the Settlement Date. The Company agrees that if the Company, or
its transfer agent (if applicable), defaults in its obligation to deliver
Placement Shares on a Settlement Date, the Company agrees that in addition to
and in no way limiting the rights and obligations set forth
in Section 10 (Indemnification and Contribution) hereto, it will (i) hold HCW
harmless against any loss, claim, damage, or reasonable and documented expense
(including reasonable and documented legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company and (ii) pay to
HCW (without duplication) any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 

6.                                      Representations and Warranties of the
Company. The Company represents and warrants to, and agrees with, HCW that,
unless such representation, warranty or agreement specifies otherwise, as of
each Applicable Time (as defined in Section 21(a)):

 

(a)                                 Compliance with Registration Requirements.
As of each Applicable Time, the Registration Statement and any
Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information related to the Registration Statement and the
Prospectus. No stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated or threatened by the Commission. The
Company meets the requirements for use of Form S-3 under the Securities Act. The
proposed offering of Placement Shares hereunder may be made pursuant to General
Instruction I.B.1 of Form S-3.

 

(b)                                 No Misstatement or Omission.  As of (i) the
time of filing of the Registration Statement and (ii) as of the date of this
Agreement, the Company was not an “ineligible issuer” in connection with the
offering of the Placement Shares pursuant to Rules 164, 405 and 433 under the
Securities Act. The Company agrees to notify HCW promptly upon the Company
becoming an “ineligible issuer.” The Prospectus when filed will comply or
complied and, as amended or supplemented, if applicable, will comply in all
material respects with the Securities Act. Each of the Registration Statement,
any Rule 462(b) Registration Statement and any post-effective amendment thereto,
at the time it becomes effective, and as of each Applicable Time, if any, will
comply in all material respects with the Securities Act and did not and, as of
each Applicable Time, if any, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not

 

5

--------------------------------------------------------------------------------



 

misleading. The Prospectus, as amended or supplemented, as of its date, did not
and, as of each Applicable Time, if any, will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
furnished to the Company in writing by HCW expressly for use therein. There are
no contracts or other documents required to be described in the Prospectus or to
be filed as exhibits to the Registration Statement which have not been described
or filed as required.

 

(c)                                  Distribution of Offering Material by the
Company. The Company has not distributed and will not distribute, prior to the
completion of HCW’s distribution of the Placement Shares, any offering material
in connection with the offering and sale of Placement Shares pursuant to this
Agreement other than the Prospectus or the Registration Statement and other
materials, if any, permitted under the Securities Act and approved by HCW.

 

(d)                                 The Sales Agreement. The Company has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly and validly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable against the Company in accordance with its terms,
except as rights to indemnification and contribution hereunder may be limited by
applicable law and public policy considerations and except as the enforcement
hereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles.

 

(e)                                  Authorization of the Placement Shares. On
or prior to each time the Company delivers a Placement Notice to HCW, the board
of directors of the Company or a duly authorized committee thereof shall have
approved the terms of the applicable Placement or delegated to the Company the
authority to approve the terms of the applicable Placement. The Placement Shares
to be sold by HCW, when issued and delivered pursuant to this Agreement
(including the terms set forth in the applicable Placement Notice) against
payment therefor as provided herein, will be duly authorized, validly issued,
fully paid and nonassessable and will not be subject to any preemptive rights,
rights of first refusal or other similar rights of the Company or granted by the
Company to subscribe for or purchase the Placement Shares, except for such
rights as are described in the Registration Statement and the Prospectus or have
been waived.

 

(f)                                   No Applicable Registration or Other
Similar Rights. Except as described in the Registration Statement and
Prospectus, there are no contracts, agreements or understandings between the
Company and any person granting such person the right (other than rights that
have been waived in writing or otherwise satisfied) to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.

 

6

--------------------------------------------------------------------------------



 

(g)                                  Subsidiaries. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
subsidiary free and clear of any liens, and all of the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no subsidiaries, all other references
to the subsidiaries or any of them in this Agreement shall be disregarded.

 

(h)                                 Due Organization. Each of the Company and
the subsidiaries is duly organized, is validly existing and in good standing as
a corporation under the laws of its jurisdiction of organization and is duly
qualified to do business and in good standing as a foreign corporation or other
business entity in each jurisdiction in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to be so qualified or in good standing would not, in the aggregate,
reasonably be expected to have a material adverse effect on the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, business or prospects of the Company and the subsidiaries, taken as
a whole (a “Material Adverse Effect”). The Company and each subsidiary has all
power and authority necessary to own or hold its properties and to conduct the
business in which it is engaged. The Company does not own or control, directly
or indirectly, any corporation, association or other entity other than (i) the
subsidiaries, if any, listed in Exhibit 21.1 to the Company’s Annual Report on
Form 10-K for the most recently ended fiscal year, (ii) those subsidiaries not
required to be listed on Exhibit 21.1 by Item 601 of Regulation S-K under the
Exchange Act and (iii) those subsidiaries formed or acquired since the last day
of the most recently ended fiscal year.

 

(i)                                     Capitalization. The Company has an
authorized capitalization as set forth in the Prospectus as of the date or dates
set forth therein, and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and non-assessable,
conform in all material respects to the description thereof contained in the
Registration Statement and Prospectus and were issued in compliance with federal
and state securities laws and not in violation of any preemptive right, resale
right, right of first refusal or similar right. All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued,
conform in all material respects to the description thereof contained in the
Registration Statement and Prospectus and were issued in compliance with federal
and state securities laws.

 

(j)                                    Independent Accountants. Ernst & Young
LLP, who have certified certain financial statements of the Company, whose
report with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and any supporting schedules filed
with the Commission or incorporated by reference in the Registration Statement
and included or incorporated by reference in the Prospectus, are independent
public accountants as required by the Securities Act and the rules and
regulations thereunder.

 

(k)                                 Preparation of the Financial Statements. The
historical financial statements (including the related notes and supporting
schedules) included or incorporated by reference in the Registration Statement
and Prospectus comply as to form in all material respects with the requirements
of Regulation S-X under the Securities Act and present fairly, in all material
respects, the financial condition, results of operations and cash flows of the
entities purported to

 

7

--------------------------------------------------------------------------------



 

be shown thereby at the dates and for the periods indicated (subject to year-end
audit adjustments in the case of unaudited interim financial statements) and
have been prepared in conformity with accounting principles generally accepted
in the United States applied on a consistent basis throughout the periods
involved.

 

(l)                                     Internal Controls. The Company maintains
a system of internal control over financial reporting (as such term is defined
in Rule 13a-15(f) of the Exchange Act) that complies with the requirements of
the Exchange Act and that has been designed by, or under the supervision of, the
Company’s principal executive and principal financial officers, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States. The Company
maintains internal accounting controls designed to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of the Company’s financial statements in conformity with accounting
principles generally accepted in the United States and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences. As of the date of the most recent balance sheet of the Company
reviewed or audited by Ernst & Young LLP, there were no material weaknesses in
the Company’s internal controls and (v) the interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement and Prospectus fairly present the information called for
in all material respects and are prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(m)                             Extensible Business Reporting Language. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(n)                                 Disclosure Controls and Procedures. (i) The
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act), (ii) such disclosure controls and
procedures are designed to ensure that material information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is accumulated and communicated to management of the Company, including
their respective principal executive officers and principal financial officers,
as appropriate, to allow timely decisions regarding required disclosure to be
made, and (iii) such disclosure controls and procedures are effective in all
material respects to perform the functions for which they were established.

 

(o)                                 No Significant Deficiencies. Since the date
of the most recent balance sheet of the Company reviewed or audited by Ernst &
Young LLP, (i) the Company has not been advised of or become aware of (A) any
significant deficiencies in the design or operation of internal controls that
could adversely affect the ability of the Company to record, process, summarize
and report financial data, or any material weaknesses in internal controls, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the

 

8

--------------------------------------------------------------------------------



 

internal controls of the Company; and (ii) there have been no significant
changes in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

(p)                                 Critical Accounting Policies. The section
entitled “Management’s Discussion and Analysis of Financial Condition and
Results of Operations—Critical Accounting Policies and Significant Judgments and
Estimates” set forth or incorporated by reference in the Registration Statement
and Prospectus accurately and fully describes in all material respects (i) the
accounting policies that the Company believes are the most important in the
portrayal of the Company’s financial condition and results of operations and
that require management’s most difficult, subjective or complex judgments
(“Critical Accounting Policies”); and (ii) the judgments and uncertainties
affecting the application of Critical Accounting Policies.

 

(q)                                 Sarbanes-Oxley. There is and has been no
material failure on the part of the Company or, to the Company’s knowledge, any
of the Company’s directors or officers, in their capacities as such, to comply
with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, to the extent such Act,
rules and regulations are or have been applicable to the Company or its
directors or officers.

 

(r)                                    No Change. Since the date of the latest
audited financial statements included or incorporated by reference in the
Registration Statement and Prospectus, (a) the Company and the subsidiaries have
not (i) sustained any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, (ii) issued
or granted any securities, (iii) incurred any material liability or obligation,
direct or contingent, other than liabilities and obligations that were incurred
in the ordinary course of business, (iv) entered into any material transaction
not in the ordinary course of business, or (v) declared or paid any dividend on
its capital stock, and (b) since such date, there has not been any change in the
capital stock or long-term debt of the Company and the subsidiaries or any
adverse change, or any development involving a prospective adverse change, in or
affecting the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, management, business or prospects of the
Company and the subsidiaries taken as a whole, except, with respect to clauses
(a)(ii), (a)(iii), (a)(iv) and (b), such as otherwise disclosed in the
Prospectus or, with respect to both clauses (a) and (b), as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(s)                                   Title. The Company and the subsidiaries
have good and marketable title to all personal property owned by it that are
material to the business of the Company taken as a whole, free and clear of all
liens, encumbrances and defects, except such liens, encumbrances and defects as
are described in the Registration Statement and Prospectus or such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the subsidiaries. All assets held under lease by the Company and the
subsidiaries that are material to the business of the Company and the
subsidiaries taken as a whole are held by them under valid, subsisting and
enforceable leases, with such exceptions as do not materially interfere with the
use made and proposed to be made of such assets by the Company and the
subsidiaries.

 

9

--------------------------------------------------------------------------------



 

(t)                                    Non-Contravention. The issue and sale of
the Placement Shares, the execution, delivery and performance of this Agreement
by the Company and HCW, the consummation of the transactions contemplated hereby
and the application of the proceeds from the sale of the Placement Shares as
described under “Use of Proceeds” in the Prospectus will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, impose
any lien, charge or encumbrance upon any property or assets of the Company or
any subsidiary, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Company or any subsidiary is a party or by which the Company or any
subsidiary is bound or to which any of the property or assets of the Company or
any subsidiary is subject; (ii) result in any violation of the provisions of the
charter or by-laws (or similar organizational documents) of the Company or any
subsidiary; or (iii) result in any violation of any statute or any judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any subsidiary, or any of their
properties or assets, except, with respect to clauses (i) and (iii), conflicts,
breaches, violations, liens, charges, encumbrances and defaults that would not
reasonably be expected to have a Material Adverse Effect.

 

(u)                                 Further Authorizations or Approvals
Required. No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental agency or body
having jurisdiction over the Company or any subsidiary, or any of their
properties or assets is required for the issue and sale of Placement Shares, the
execution, delivery and performance of this Agreement by the Company, the
consummation of the transactions contemplated hereby, the application of the
proceeds from the sale of the Placement Shares as described under “Use of
Proceeds” in the Prospectus, except for such consents, approvals,
authorizations, orders, filings, registrations or qualifications as may be
required under the Exchange Act and applicable state or foreign securities laws
and/or the bylaws and rules of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) in connection with the purchase and sale of the Placement Shares by
HCW.

 

(v)                                 Permits. The Company and its subsidiaries
hold, and are operating in material compliance with, all such material permits,
licenses, franchises, registrations, exemptions, approvals, authorizations and
clearances of the United Stated Food and Drug Administration (“FDA”) and other
governmental authorities required for the conduct of its businesses as currently
conducted (collectively, the “Permits”), and all such Permits are in full force
and effect. The Company and its subsidiaries have fulfilled and performed all of
its material obligations with respect to the Permits, and, to the Company’s
knowledge, no event has occurred which allows, or after notice or lapse of time
would allow, revocation or termination thereof or results in any other material
impairment of the rights of the holder of any Permit. To the Company’s
knowledge, all applications, notifications, submissions, information, claims,
reports and statistics, and other data and conclusions derived therefrom,
utilized as the basis for any and all requests for a Permit from the FDA or
other governmental authority relating to the Company and its subsidiaries, its
businesses and the products of the Company and its subsidiaries, when submitted
to the FDA or other governmental authority, were true, complete and correct in
all material respects as of the date of submission and any necessary or required
updates, changes, corrections or modification to such applications, submissions,
information and data have been submitted to the FDA or other governmental
authority. The Company and its subsidiaries have operated and currently are in
compliance in all material respects with applicable statutes and

 

10

--------------------------------------------------------------------------------



 

implementing regulations administered or enforced by the FDA, DEA, or any other
federal, state, local, or foreign governmental authority. Except as described in
the Prospectus or as would not reasonably be expected to result in a material
liability to the Company or any of its subsidiaries, the Company and its
subsidiaries have not received any notification, correspondence or any other
written or oral communication, including notification of any pending or, to the
Company’s knowledge, threatened claim, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any governmental authority,
including, without limitation, the FDA or DEA, of potential or actual
non-compliance by, or liability of, the Company or any of its subsidiaries under
any Permits. To the Company’s knowledge, there are no facts or circumstances
that would reasonably be expected to give rise to liability of the Company or
any of its subsidiaries under any Permits. The Company and its subsidiaries have
not received notice of any revocation or modification of any such Permits or has
any reason to believe that any such Permits will not be renewed in the ordinary
course.

 

(w)                               FDA. Except as described in the Registration
Statement and Prospectus or as would not reasonably be expected to have a
Material Adverse Effect, the Company and its subsidiaries have not had any
product or manufacturing site (whether Company-owned or that of a contract
manufacturer for Company products) subject to a governmental authority
(including FDA) shutdown or import or export prohibition, nor received any FDA
Form 483 or other governmental authority notice of inspectional observations,
“warning letters,” “untitled letters,” requests to make changes to the Company’s
or any subsidiary’s products, processes or operations, or similar correspondence
or notice from the FDA or other governmental authority alleging or asserting
material noncompliance with any applicable laws. To the Company’s knowledge,
neither the FDA nor any other governmental authority is considering such action.

 

(x)                                 Clinical Trials. The clinical and
pre-clinical studies and tests conducted by the Company and its subsidiaries,
and to the knowledge of the Company, the clinical and pre-clinical studies and
tests conducted on behalf of or sponsored by the Company and its subsidiaries,
were, and if still pending, are, being conducted in all material respects in
accordance with all applicable Health Care Laws (as defined below), including,
but not limited to, the Federal Food, Drug and Cosmetic Act and its applicable
implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and 312. Any
descriptions of clinical, pre-clinical and other studies and tests, including
any related results and regulatory status, contained or incorporated by
reference in the Registration Statement or the Prospectus are, and will be,
accurate in all material respects. To the Company’s knowledge, there are no
studies, tests or trials the result of which reasonably call into question in
any material respect the clinical trial results described or referred to in the
Registration Statement or the Prospectus. No investigational new drug
application filed by or on behalf of the Company or any of its subsidiaries with
the FDA has been terminated or suspended by the FDA, and neither the FDA nor any
applicable foreign regulatory agency has commenced, or, to the Company’s
knowledge, threatened to initiate, any action to place a clinical hold order on,
or otherwise terminate, delay or suspend, any proposed or ongoing clinical
investigation conducted or proposed to be conducted by or on behalf of the
Company or any of its subsidiaries.

 

(y)                                 Health Care Laws. Each of the Company, its
subsidiaries and, to the Company’s knowledge, its directors, officers,
employees, and agents (while acting in such capacity) is, and at all times has
been, in material compliance with all health care laws applicable to the Company
and its subsidiaries or by which any of its properties, business, products or
other assets is bound

 

11

--------------------------------------------------------------------------------



 

or affected, including, without limitation, the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the Anti-Inducement Law (42 U.S.C. § 1320a-7a(a)(5)),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Law (42 U.S.C. § 1320a-7b(a)), the exclusion laws (42 U.S.C. § 1320a-7),
the civil monetary penalties law (42 U.S.C. § 1320a-7a), the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as
amended by the Health Information, Technology for Economic and Clinical Health
Act of 2009, the Food Drug and Cosmetic Act (21 U.S.C. §§ 301 et seq.) and any
comparable state and local laws, the regulations promulgated pursuant to such
laws, and any other similar law or guidance, each as amended from time to time
(collectively, the “Health Care Laws”). The Company and its subsidiaries have
not received any notification, correspondence or any other written or oral
communication from any governmental authority, including, without limitation,
the FDA, the Centers for Medicare and Medicaid Services, and the Department of
Health and Human Services Office of Inspector General, of potential or actual
material non-compliance by, or material liability of, the Company or any its
subsidiaries under any Health Care Laws.

 

(z)                                  Governmental Agreements. The Company and
the subsidiaries are not a party to any corporate integrity agreements,
monitoring agreements, deferred prosecution agreements, consent decrees,
settlement orders, or similar agreements with or imposed by any governmental
authority.

 

(aa)                          No Debarment. Neither the Company, its
subsidiaries, nor, to the Company’s knowledge, any of its directors, officers,
employees and agents (while acting in such capacity), is debarred or excluded,
or has been convicted of any crime or engaged in any conduct that would result
in a debarment or exclusion, from any federal or state government health care
program under 21 U.S.C. § 335a or any similar state law, rule or regulation. As
of each Applicable Time, no claims, actions, proceedings or investigations that
would reasonably be expected to result in such a debarment or exclusion are
pending or, to the Company’s knowledge, threatened against the Company, its
subsidiaries, or the directors, officers, employees or agents of the Company or
any of its subsidiaries.

 

(bb)                          Intellectual Property. The Company and the
subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or required for use in connection with their respective
businesses as described in the Registration Statement and Prospectus, and which
the failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). None of, and neither the Company nor any
subsidiary has received a notice (written or otherwise) that any of, the
Intellectual Property Rights has expired, terminated or been abandoned, or is
expected to expire or terminate. Neither the Company nor any subsidiary has
received, since the date of the latest audited financial statements included or
incorporated by reference in the Registration Statement and Prospectus, a
written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any person, except as
could not have or reasonably be expected to not have a Material Adverse Effect.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another person of any of
the Intellectual Property Rights. The Company and its subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually

 

12

--------------------------------------------------------------------------------



 

or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company has no knowledge of any facts that would preclude it from having
valid license rights or clear title to the Intellectual Property Rights. The
Company has no knowledge that it lacks or will be unable to obtain any rights or
licenses to use all Intellectual Property Rights that are necessary to conduct
its business.

 

(cc)                            No Litigation. Except as disclosed in the
Registration Statement and Prospectus, there are no legal or governmental
proceedings pending to which the Company or any of the subsidiaries is a party
or of which any property or assets of the Company or any of the subsidiaries is
the subject that would, in the aggregate, reasonably be expected to have a
Material Adverse Effect or would, in the aggregate, reasonably be expected to
have a material adverse effect on the performance of this Agreement or the
consummation of the transactions contemplated hereby; and to the Company’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.

 

(dd)                          Contracts. There are no contracts or other
documents required under the Securities Act to be described in the Registration
Statement or Prospectus or filed as exhibits to the Registration Statement, that
are not described and filed as required. The statements made in the Registration
Statement and Prospectus, insofar as they purport to constitute summaries of the
terms of the contracts and other documents described and filed, constitute
accurate summaries of the terms of such contracts and documents in all material
respects. The Company has no knowledge that any other party to any such contract
or other document has any intention not to render performance in all material
respects as contemplated by the terms thereof.

 

(ee)                            Insurance. Except as described in the
Prospectus, the Company and each of its subsidiaries carries, or is covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties and as is customary for companies engaged in similar
businesses in similar industries. All policies of insurance of the Company and
each of its subsidiaries are in full force and effect; the Company and each of
its subsidiaries is in compliance with the terms of such policies in all
material respects; and the Company and its subsidiaries have not received notice
from any insurer or agent of such insurer that capital improvements or other
expenditures are required or necessary to be made in order to continue such
insurance; there are no claims by the Company or any of the subsidiaries under
any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; and the Company and
its subsidiaries do not have any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not reasonably be expected to have a Material
Adverse Effect.

 

(ff)                              Related Party Transactions. No relationship,
direct or indirect, exists between or among the Company or any subsidiary, on
the one hand, and the directors, officers, stockholders, customers or suppliers
of the Company or any subsidiary, on the other hand, that is required to be
described in the Registration Statement and Prospectus which is not so
described.

 

13

--------------------------------------------------------------------------------



 

(gg)                            Labor. No labor disturbance by or dispute with
the employees of the Company or any subsidiary exists or, to the knowledge of
the Company, is imminent that would reasonably be expected to have a Material
Adverse Effect.

 

(hh)                          No Default. The Company and each of its
subsidiaries is not (i) in violation of its charter or bylaws (or similar
organizational documents), (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant, condition or other obligation
contained in any indenture, mortgage, deed of trust, loan agreement, license or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its properties or assets is subject, or (iii) in violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (ii) and (iii), to the
extent any such conflict, breach, violation or default would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  Environmental Laws. The Company and each
of its subsidiaries (i) is, and at all times prior hereto was, in compliance
with all laws, regulations, ordinances, rules, orders, judgments, decrees,
permits or other legal requirements of any governmental authority, including
without limitation any international, foreign, national, state, provincial,
regional, or local authority, relating to pollution, the protection of human
health or safety, the environment, or natural resources, or to use, handling,
storage, manufacturing, transportation, treatment, discharge, disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) applicable to it, which compliance includes, without
limitation, obtaining, maintaining and complying with all permits and
authorizations and approvals required by Environmental Laws to conduct its
business, and (ii) has not received notice or otherwise have knowledge of any
actual or alleged violation of Environmental Laws, or of any actual or potential
liability for or other obligation concerning the presence, disposal or release
of hazardous or toxic substances or wastes, pollutants or contaminants, except
in the case of clause (i) or (ii) where such non-compliance, violation,
liability, or other obligation would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as described in the
Registration Statement and Prospectus, (x) there are no proceedings that are
pending, or known to be contemplated, against the Company or any of its
subsidiaries under Environmental Laws in which a governmental authority is also
a party, other than such proceedings regarding which it is reasonably believed
no monetary sanctions of $100,000 or more will be imposed, (y) the Company is
not aware of any issues regarding compliance with Environmental Laws, including
any pending or proposed Environmental Laws, or liabilities or other obligations
under Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that would reasonably be expected to have a Material
Adverse Effect, and (z) the Company does not anticipate material capital
expenditures relating to Environmental Laws.

 

(jj)                                Taxes. The Company and each of its
subsidiaries has filed all federal, state, local and foreign tax returns
required to be filed through the date hereof, subject to permitted extensions,
and has paid all taxes due, and no tax deficiency has been determined adversely
to the Company or any of its subsidiaries, nor does the Company have any
knowledge of any tax deficiencies that have been, or would reasonably be
expected to be asserted against the Company

 

14

--------------------------------------------------------------------------------



 

or any of its subsidiaries, that could, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(kk)                          ERISA. (i) Each “employee benefit plan” (within
the meaning of Section 3(3) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code, except
for noncompliance that would not reasonably be expected to result in a material
liability to the Company; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) with respect to each Plan subject to Title IV of
ERISA (A) no “reportable event” (within the meaning of Section 4043(c) of ERISA)
has occurred or is reasonably expected to occur, (B) no “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code), whether or not waived, has occurred or is reasonably expected to occur,
(C) the fair market value of the assets under each Plan that is required to be
funded exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan), and (D) neither
the Company or any member of its Controlled Group has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (iv) each Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

 

(ll)                                  Statistical Information. The statistical
and market-related data included in the Registration Statement and Prospectus
are based on or derived from sources that the Company believes to be reliable in
all material respects.

 

(mm)                  No Integration. The Company has not sold or issued any
securities that would be integrated with the offering of the Placement Shares
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission

 

(nn)                          No Discrimination. Neither the Company nor any of
its subsidiaries is in violation of or has received notice of any violation with
respect to any federal or state law relating to discrimination in the hiring,
promotion or pay of employees, nor any applicable federal or state wage and hour
laws, nor any state law precluding the denial of credit due to the neighborhood
in which a property is situated, the violation of any of which would reasonably
be expected to have a Material Adverse Effect.

 

(oo)                          FCPA. Neither the Company or its subsidiaries,
nor, to the knowledge of the Company, any director, officer, agent (while acting
in such capacity), employee or other person acting on behalf of the Company or
its subsidiaries, has (i) used any corporate funds for any

 

15

--------------------------------------------------------------------------------



 

unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

 

(pp)                          Money Laundering. The operations of the Company or
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

(qq)                          OFAC. Neither the Company nor its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent (while acting
in such capacity), employee or other person acting on behalf of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

(rr)                                Company Not an “Investment Company”. The
Company has been advised of the rules and requirements under the Investment
Company Act of 1940, as amended (the “Investment Company Act”). The Company is
not, and after receipt of payment for the Common Stock will not be, an
“investment company” within the meaning of Investment Company Act and will
conduct its business in a manner so that it will not become subject to the
Investment Company Act.

 

(ss)                              No Price Stabilization or Manipulation. The
Company and its affiliates have not taken, directly or indirectly, without
giving effect to activities by HCW, any action designed to or that has
constituted or that would reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company in
connection with the offering Placement Shares.

 

(tt)                                Related Party Transactions. There are no
business relationships or related-party transactions, as defined in Item 404 of
Regulation S-K under the Exchange Act, involving the Company, its subsidiaries
or any other person required to be described in the Prospectus, which have not
been described as required.

 

(uu)                          Exchange Act Compliance. The documents
incorporated or deemed to be incorporated by reference in the Prospectus, at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the Exchange Act, and,
when read together with the other information in the Prospectus, at the
Settlement Dates, will not contain an untrue statement of a material fact or
omit to state a

 

16

--------------------------------------------------------------------------------



 

material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(vv)                          No Unlawful Contributions or Other Payments. The
Company and its subsidiaries have not and, to the best of the Company’s
knowledge, no employee or agent of the Company or its subsidiaries have, made
any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law or of the character
required to be disclosed in the Prospectus.

 

(ww)                      Brokers. Other than HCW, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

 

(xx)                          No Outstanding Loans or Other Indebtedness. Except
as described in the Prospectus, there are no outstanding loans, advances (except
normal advances for business expenses in the ordinary course of business) or
guarantees or indebtedness by the Company or its subsidiaries to or for the
benefit of any of the officers or directors of the Company, its subsidiaries or
any of the members of any of them.

 

(yy)                          No Reliance. The Company has not relied upon HCW
or legal counsel for HCW for any legal, tax or accounting advice in connection
with the offering and sale of Placement Shares.

 

(zz)                            HCW Purchases. The Company acknowledges and
agrees that HCW has informed the Company that HCW may, to the extent permitted
under the Securities Act and the Exchange Act, purchase and sell shares of
Common Stock for its own account while this Agreement is in effect.

 

(aaa)                   Compliance with Laws. To the Company’s knowledge, it is
conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be so in compliance would not result in a Material Adverse
Effect.

 

Any certificate signed by an officer of the Company and delivered to HCW or to
counsel for HCW shall be deemed to be a representation and warranty by the
Company to HCW as to the matters set forth therein.

 

The Company acknowledges that HCW and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
HCW, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with HCW that:

 

(a)                                 Registration Statement Amendments. After the
date of this Agreement and during any period in which a Prospectus relating to
any Placement Shares is required to be delivered by HCW under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) the Company will notify HCW promptly of
the time when any subsequent amendment to the Registration Statement, other than

 

17

--------------------------------------------------------------------------------



 

documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information (insofar
as it relates to the transactions contemplated hereby), (ii) the Company will
prepare and file with the Commission, promptly upon HCW’s reasonable request,
any amendments or supplements to the Registration Statement or Prospectus that,
in HCW’s reasonable opinion, may be necessary or advisable in connection with
the distribution of the Placement Shares by HCW (provided, however, that the
failure of HCW to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect HCW’s right to rely on the
representations and warranties made by the Company in this Agreement
and provided, further, that the only remedy HCW shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus, other
than documents incorporated by reference, relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to HCW within a reasonable period of time before the filing and HCW
has not reasonably objected thereto (provided, however, that the failure of HCW
to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect HCW’s right to rely on the representations and
warranties made by the Company in this Agreement and provided, further, that the
only remedy HCW shall have with respect to the failure by the Company to obtain
such consent shall be to cease making sales under this Agreement) and the
Company will furnish to HCW at the time of filing thereof a copy of any document
that upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; and
(iv) the Company will cause each amendment or supplement to the Prospectus,
other than documents incorporated by reference, to be filed with the Commission
as required pursuant to the applicable paragraph of Rule 424(b) of the
Securities Act.

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise HCW, promptly after it receives notice or obtains knowledge
thereof, of the issuance or threatened issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement, of the
suspension of the qualification of the Placement Shares for offering or sale in
any jurisdiction, or of the initiation or threatening of any proceeding for any
such purpose; and it will promptly use its commercially reasonable efforts to
prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus Supplement is required to be
delivered by HCW under the Securities Act with respect to a pending sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will use
its commercially reasonable efforts to comply with all requirements imposed upon
it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates (taking into account any extensions available
under the Exchange Act) all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a

 

18

--------------------------------------------------------------------------------



 

material fact necessary to make the statements therein, in the light of the
circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify HCW to suspend
the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Prospectus Supplement is required to be delivered by HCW
under the Securities Act with respect to a pending sale of Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on Nasdaq and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as HCW reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement
Shares; provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to HCW and its counsel (at the expense of
the Company) copies of (i) the Registration Statement and the Prospectus
(including all documents incorporated by reference therein) filed with the
Commission on the date of this Agreement and (ii) all amendments and supplements
to the Registration Statement or Prospectus that are filed with the Commission
during any period in which the Prospectus Supplement is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as HCW may
from time to time reasonably request and, at HCW’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to HCW to the
extent such document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Expenses.  The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, in accordance with the provisions of Section 11 hereunder, will pay
the following expenses all incident to the performance of its obligations
hereunder, including, but not limited to, expenses relating to (i) the
preparation, printing and filing of the Registration Statement and each
amendment and supplement thereto, of each Prospectus and of each amendment and
supplement thereto, (ii) the preparation, issuance and delivery of the Placement
Shares, (iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees (provided, however, that any fees or disbursements of counsel for
HCW in connection therewith shall be paid by HCW except as set forth in
(vii) below), (iv) the printing and delivery to HCW of copies of the Prospectus
and any amendments or supplements thereto, and of this Agreement,

 

19

--------------------------------------------------------------------------------



 

(v) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on Nasdaq, (vi) filing fees
and expenses, if any, of the Commission and the FINRA Corporate Financing
Department, and (vii) the reasonable and documented legal fees of counsel to HCW
incurred in connection with (a) entering into the transactions contemplated by
this Agreement in an amount not to exceed $50,000 in the aggregate, and
(b) HCW’s ongoing diligence, drafting and other filing requirements arising from
the transactions contemplated by this Agreement in an amount not to exceed
$2,500 in the aggregate per calendar quarter.

 

(h)                                 Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(i)                                     Notice of Other Sales.  During the
pendency of any Placement Notice given hereunder, and for three (3) Trading Days
following the termination of any Placement Notice given hereunder, the Company
shall provide HCW notice as promptly as reasonably practicable, but in any event
at least five (5) Trading Days, before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with the (i) issuance, grant or sale
of Common Stock, options or warrants to purchase shares of Common Stock,
restricted shares of Common Stock, restricted stock units or other equity
awards, or Common Stock issuable upon the exercise of options or other equity
awards, pursuant to any stock option, stock bonus or other stock plan or
arrangement described in the Prospectus, including, without limitation, warrants
that may be issued by the Company in connection with that certain Loan and
Security Agreement, dated September 19, 2014, by and among Trevena, Inc., as
borrower, Oxford Finance LLC, as collateral agent and lender, and Square 1 Bank,
as lender, (ii) the issuance of securities in connection with an acquisition,
merger or sale or purchase of assets, (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such is disclosed to HCW in advance,
(iv) the issuance or sale of Common Stock issuable upon the exchange, conversion
or redemption of securities or the exercise of warrants, options or other rights
in effect or outstanding or disclosed in filings by the Company available on
EDGAR or otherwise in writing to HCW prior to the date of the applicable
Placement Notice, or (v) the issuance or sale of Common Stock, or securities
convertible into or exercisable for Common Stock, offered and sold in a
privately negotiated transaction to vendors, customers, strategic partners or
potential strategic partners conducted in a manner so as not to be integrated
with the offering of Common Stock hereby. Notwithstanding the foregoing
provisions, nothing herein shall be construed to restrict the Company’s ability,
or require the Company to provide notice to HCW, to file a registration
statement under the Securities Act.

 

(j)                                    Change of Circumstances.  The Company
will, at any time during a fiscal quarter in which the Company intends to tender
a Placement Notice or sell Placement Shares, advise HCW promptly after it shall
have received notice or obtained knowledge thereof, of any information or fact
that would alter or affect in any material respect any opinion, certificate,
letter or other document provided to HCW pursuant to this Agreement

 

20

--------------------------------------------------------------------------------



 

(k)                                 Due Diligence Cooperation.  During the term
of this Agreement, the Company will cooperate with any reasonable due diligence
review conducted by HCW or its agents in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during regular
business hours and at the Company’s principal offices, as HCW may reasonably
request.

 

(l)                                     Required Filings Relating to Placement
of Placement Shares. The Company agrees that on such dates as the Securities Act
shall require, the Company will (i) file a Prospectus Supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act (each and every filing under Rule 424(b), a “Filing Date”), which Prospectus
Supplement will set forth, within the relevant period, the amount of Placement
Shares sold through HCW, the Net Proceeds to the Company and the compensation
payable by the Company to HCW with respect to such Placement Shares, and
(ii) deliver such number of copies of each such Prospectus Supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

 

(m)                             Representation Dates; Certificate.  On or prior
to the First Delivery Date and each time the Company subsequently thereafter
(i) amends or supplements the Registration Statement or the Prospectus
Supplement (other than a prospectus supplement filed in accordance with
Section 7(l) of this Agreement) by means of a post-effective amendment, sticker,
or supplement but not by means of incorporation of document(s) by reference into
the Registration Statement or the Prospectus Supplement; (ii) files an annual
report on Form 10-K under the Exchange Act; (iii) files its quarterly reports on
Form 10-Q under the Exchange Act; or (iv) files a report on Form 8-K containing
amended financial information (other than an information “furnished” pursuant to
Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01 of
Form 8-K relating to the reclassification of certain properties as discontinued
operations in accordance with Statement of Financial Accounting Standards
No. 144) under the Exchange Act (each date of filing of one or more of the
documents referred to in clauses (i) through (iv) shall be a “Representation
Date”); the Company shall furnish HCW with a certificate, in the form attached
hereto as Exhibit 7(m), within five (5) Trading Days of any Representation Date
if requested by HCW. The requirement to provide a certificate under this
Section 7(m) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Placement Notice hereunder
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date; provided, however, that such waiver
shall not apply for any Representation Date on which the Company files its
annual report on Form 10-K. Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide HCW with a
certificate under this Section 7(m), then before the Company delivers the
Placement Notice or HCW sells any Placement Shares, the Company shall provide
HCW with a certificate, in the form attached hereto as Exhibit 7(m), dated the
date of the Placement Notice.

 

(n)                                 Legal Opinion.  On or prior to the First
Delivery Date and within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(m) for which no waiver is applicable, the Company
shall cause to be furnished to HCW (i) a written opinion of Cooley LLP, as
counsel to

 

21

--------------------------------------------------------------------------------



 

the Company, in form and substance satisfactory to HCW and its counsel and
(ii) a written opinion of Pepper Hamilton LLP, as intellectual property counsel
for the Company, in such form and substance satisfactory to HCW and its counsel,
each such opinion dated the date that such opinion is required to be
delivered; provided, however, that the Company shall be required to furnish HCW
no more than one opinion under subsection (n)(ii) per calendar
quarter; provided, further, that in lieu of such opinions for subsequent
Representation Dates, such counsels may furnish HCW with a letter (a “Reliance
Letter”) to the effect that HCW may rely on a prior opinion delivered by such
firm under this Section 7(n) to the same extent as if it were dated the date of
such letter (except that statements in such prior opinion shall be deemed to
relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).

 

(o)                                 Comfort Letter.  On or prior to the First
Delivery Date and within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate in the form
attached hereto as Exhibit 7(m), other than pursuant to Section 7(m)(iii), the
Company shall cause its independent accountants to furnish HCW letters
(the “Comfort Letters”), dated the date that the Comfort Letter is delivered, in
form and substance satisfactory to HCW, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the Public Company Accounting Oversight Board, (ii) stating,
as of such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to HCW in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

 

(p)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Common Stock or (ii) sell, bid for, or
purchase the Common Stock to be issued and sold pursuant to this Agreement, or
pay anyone any compensation for soliciting purchases of the Placement Shares
other than HCW.

 

(q)                                 Insurance.  The Company and its subsidiaries
shall maintain, or caused to be maintained, insurance in such amounts and
covering such risks as is reasonable and customary for the business for which it
is engaged.

 

(r)                                    Compliance with Laws.  The Company and
its subsidiaries will use commercially reasonable efforts to maintain, or cause
to be maintained, all material environmental permits, licenses and other
authorizations required by federal, state and local law in order to conduct its
businesses as described in the Prospectus, and the Company shall conduct its
businesses, or cause its businesses to be conducted, in substantial compliance
with such permits, licenses and authorizations and with applicable environmental
laws, except where the failure to maintain or be in compliance with such
permits, licenses and authorizations could not reasonably be expected to result
in a Material Adverse Effect.

 

22

--------------------------------------------------------------------------------



 

(s)                                   Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure neither it nor
its subsidiaries will be or become, at any time prior to the termination of this
Agreement, an “investment company,” as such term is defined in the Investment
Company Act, assuming no change in the Commission’s current interpretation as to
entities that are not considered an investment company.

 

(t)                                    Securities Act and Exchange Act.  The
Company will use its best efforts to comply with all requirements imposed upon
it by the Securities Act and the Exchange Act as from time to time in force, so
far as necessary to permit the continuance of sales of, or dealings in, the
Placement Shares as contemplated by the provisions hereof and the Prospectus.

 

(u)                                 No Offer to Sell.  Other than the
Prospectus, neither HCW nor the Company (including its agents and
representatives, other than HCW in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Act), required to be filed with the Commission, that
constitutes an offer to sell or solicitation of an offer to buy Placement Shares
hereunder

 

(v)                                 Sarbanes-Oxley Act.  The Company will use
its best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act.

 

8.                                      Free Writing Prospectuses. The Company
represents and warrants to HCW that neither it nor any of its agents or
representatives (other than HCW in its capacity as such) has made any offer
relating to the Placement Shares that would constitute a “free writing
prospectus” as defined in Rule 405 under the Securities Act and that it agrees
with HCW that it will not make any offer relating to the Placement Shares that
would constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act. HCW represents and warrants to the Company that neither it nor
any of its agents or representatives has made any offer relating to the
Placement Shares that would constitute a “free writing prospectus” as defined in
Rule 405 under the Securities Act and agrees with the Company that it will not
make any offer relating to the Placement Shares that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act.

 

9.                                      Conditions to HCW’s Obligations. The
obligations of HCW hereunder with respect to a Placement will be subject to the
continuing accuracy and completeness of the representations and warranties made
by the Company herein, to the due performance by the Company of its obligations
hereunder, to the completion by HCW of a due diligence review satisfactory to
HCW in its reasonable judgment, and to the continuing satisfaction (or waiver by
HCW in its sole discretion) of the following additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall be effective and shall be available for the sale of
all Placement Shares contemplated to be issued by any Placement Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing: (i) receipt by the Company or any
of its subsidiaries of any request for additional information from the
Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii)

 

23

--------------------------------------------------------------------------------



 

the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(c)                                  No Misstatement or Material Omission.  HCW
shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in HCW’s reasonable opinion is material, or omits to state a fact
that in HCW’s reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any Material Adverse Effect or any development that
could reasonably be expected to result in a Material Adverse Effect, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the judgment of HCW (without relieving the
Company of any obligation or liability it may otherwise have), is so material as
to make it impracticable or inadvisable to proceed with the offering of the
Placement Shares on the terms and in the manner contemplated in the Prospectus.

 

(e)                                  Company Counsel Legal Opinion.  HCW shall
have received the opinions of Cooley LLP, as counsel to the Company, required to
be delivered pursuant Section 7(n)(i) on or before the date on which such
delivery of such opinion is required pursuant to Section 7(n)(i).

 

(f)                                   Intellectual Property Counsel Legal
Opinion. HCW shall have received the opinions of Pepper Hamilton LLP, as
intellectual property counsel to the Company, required to be delivered
pursuant Section 7(n)(ii) on or before the date on which such delivery of such
opinion is required pursuant to Section 7(n)(ii).

 

(g)                                  HCW Counsel Legal Opinion.  HCW shall have
received from Duane Morris LLP, counsel for HCW, such opinion or opinions, on or
before the date on which the delivery of the company counsel legal opinion is
required pursuant to Section 7(n), with respect to such matters

 

24

--------------------------------------------------------------------------------



 

as HCW may reasonably require, and the Company shall have furnished to such
counsel such documents as they request for enabling them to pass upon such
matters.

 

(h)                                 Comfort Letter.  HCW shall have received the
Comfort Letter required to be delivered pursuant to Section 7(o) on or before
the date on which such delivery of such Comfort Letter is required pursuant
to Section 7(o).

 

(i)                                     Representation Certificate.  HCW shall
have received the certificate required to be delivered pursuant
to Section 7(m) on or before the date on which delivery of such certificate is
required pursuant to Section 7(m).

 

(j)                                    Secretary’s Certificate.  On or prior to
the First Delivery Date, HCW shall have received a certificate, signed on behalf
of the Company by its corporate Secretary, in form and substance satisfactory to
HCW and its counsel.

 

(k)                                 No Suspension.  Trading in the Common Stock
shall not have been suspended on Nasdaq.

 

(l)                                     Other Materials.  On each date on which
the Company is required to deliver a certificate pursuant to Section 7(m), the
Company shall have furnished to HCW such appropriate further information,
certificates and documents as HCW may have reasonably requested. All such
opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company will furnish HCW with such
conformed copies of such opinions, certificates, letters and other documents as
HCW shall have reasonably requested.

 

(m)                             Securities Act Filings Made.  All filings with
the Commission required by Rule 424 under the Securities Act to have been filed
prior to the issuance of any Placement Notice hereunder shall have been made
within the applicable time period prescribed for such filing by Rule 424.

 

(n)                                 Notification of Listing of Additional
Shares. In connection with the offering and sale of Placement Shares, the
Company will file with Nasdaq all documents and notices, and make all
certifications, required by Nasdaq of companies that have securities that are
listed for quotation on Nasdaq and will maintain such listing.

 

(o)                                 No Termination Event.  There shall not have
occurred any event that would permit HCW to terminate this Agreement pursuant
to Section 12(a).

 

10.                               Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless HCW, the directors, officers, partners, employees
and agents of HCW and each person, if any, who (i) controls HCW within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
or (ii) is controlled by or is under common control with HCW from and against
any and all losses, claims, liabilities, expenses and damages (including, but
not limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 10(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between

 

25

--------------------------------------------------------------------------------



 

any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which HCW, or any such person, may become subject under
the Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any free writing prospectus based
on written information furnished by or on behalf of the Company in connection
with this Agreement filed in any jurisdiction in order to qualify the Common
Stock under the securities laws thereof or filed with the Commission or (y) the
omission or alleged omission to state in any such document a material fact
required to be stated in it or necessary to make the statements therein, in the
light of the circumstances under which they were made (other than with respect
to the Registration Statement), not misleading; provided, however, that this
indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by HCW
expressly for inclusion in any document as described in clause (x) of
this Section 10(a). This indemnity agreement will be in addition to any
liability that the Company might otherwise have.

 

(b)                                 HCW Indemnification. HCW agrees to indemnify
and hold harmless the Company and its directors and each officer of the Company
who signed the Registration Statement, and each person, if any, who (i) controls
the Company within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act or (ii) is controlled by or is under common control with the
Company from and against any and all losses, liabilities, claims, damages and
expenses described in the indemnity contained in Section 10(a), as and when
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
or in any free writing prospectus in reliance upon and in conformity with
written information furnished to the Company by HCW expressly for inclusion in
any document as described in clause (x) of Section 10(a).

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 10 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under
this Section 10, notify each such indemnifying party in writing of the
commencement of such action, enclosing a copy of all papers served, but the
failure so to notify such indemnifying party will not relieve the indemnifying
party from (i) any liability that it might have to any indemnified party
otherwise than under this Section 10 and (ii) any liability that it may have to
any indemnified party under the foregoing provision of this Section 10 unless,
and only to the extent that, such failure results in the forfeiture or material
impairment of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after

 

26

--------------------------------------------------------------------------------



 

notice from the indemnifying party to the indemnified party of its election to
assume the defense, the indemnifying party will not be liable to the indemnified
party for any legal or other expenses except as provided below and except for
the reasonable costs of investigation subsequently incurred by the indemnified
party in connection with the defense. The indemnified party will have the right
to employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail.
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by
this Section 10 (whether or not any indemnified party is a party thereto),
unless such settlement, compromise or consent (1) includes an unconditional
release of each indemnified party from all liability arising out of such
litigation, investigation, claim, action or proceeding and (2) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 10 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or HCW, the Company and HCW will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than HCW,
such as persons who control the Company within the meaning of the Securities Act
or the Exchange Act, officers of the Company who signed the Registration
Statement and directors of the Company, who also may be liable for contribution)
to which the Company and HCW may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and HCW on the other hand. The relative benefits received by the Company on
the one hand and HCW on the other hand shall be deemed to be in the same
proportion as the total Net Proceeds from the sale of Placement Shares (before
deducting expenses) received by the Company bear to the total

 

27

--------------------------------------------------------------------------------



 

compensation received by HCW (before deducting expenses) from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and HCW, on the other
hand, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or HCW, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and HCW agree that it would not be just and equitable if
contributions pursuant to this Section 10(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in
this Section 10(d) shall be deemed to include, for the purpose of
this Section 10(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim to the extent consistent with Section 9(c) hereof. Notwithstanding the
foregoing provisions of this Section 10(d), HCW shall not be required to
contribute any amount in excess of the commissions received by it under this
Agreement and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation. For
purposes of this Section 10(d), any person who controls a party to this
Agreement within the meaning of the Securities Act or the Exchange Act, and any
officers, directors, partners, employees or agents of HCW, will have the same
rights to contribution as that party, and each officer and director of the
Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof. Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 10(d), will notify any such party or parties from
whom contribution may be sought, but the failure to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 10(d) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence
of Section 10(c) hereof, no party will be liable for contribution with respect
to any action or claim settled without its written consent if such consent is
required pursuant to Section 10(c) hereof.

 

11.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 10 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of HCW, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) following any termination of this
Agreement.

 

28

--------------------------------------------------------------------------------



 

12.                               Termination.

 

(a)                                 HCW shall have the right by giving written
notice as hereinafter specified at any time to terminate this Agreement if
(i) any Material Adverse Effect, or any development that could reasonably be
expected to result in a Material Adverse Effect has occurred that, in the
reasonable judgment of HCW, may materially impair the ability of HCW to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder; provided,
however, in the case of any failure of the Company to deliver (or cause another
person to deliver) any certification, opinion, or letter required under Sections
7(m), 7(n), or 7(o), HCW’s right to terminate shall not arise unless such
failure to deliver (or cause to be delivered) continues for more than thirty
(30) days from the date such delivery was required; or (iii) any other condition
of HCW’s obligations hereunder is not fulfilled; provided, however, HCW’s right
to terminate pursuant to this Section 12(a)(iii) shall not arise unless such
condition is not fulfilled within thirty (30) days after the date the Company is
provided with written notice by HCW that such condition has not been fulfilled,
or (iv), any suspension or limitation of trading in the Placement Shares or in
securities generally on Nasdaq shall have occurred. Any such termination shall
be without liability of any party to any other party except that the provisions
of Section 7(g) (Expenses), Section 10 (Indemnification and
Contribution), Section 11 (Representations and Agreements to Survive
Delivery), Section 17 (Applicable Law; Consent to Jurisdiction)
and Section 18 (Waiver of Jury Trial) hereof shall remain in full force and
effect notwithstanding such termination. If HCW elects to terminate this
Agreement as provided in this Section 12(a), HCW shall provide the required
written notice as specified in Section 13 (Notices).

 

(b)                                 The Company shall have the right, by giving
ten (10) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions
of Section 7(g), Section 10, Section 11, Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.

 

(c)                                  HCW shall have the right, by giving ten
(10) days’ notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement. Any such
termination shall be without liability of any party to any other party except
that the provisions
of Section 7(g), Section 10, Section 11, Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.

 

(d)                                 Unless earlier terminated pursuant to
this Section 12, this Agreement shall automatically terminate upon the issuance
and sale of all of the Placement Shares through HCW on the terms and subject to
the conditions set forth herein; provided that the provisions
of Section 7(g), Section 10, Section 11, Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 12(a), (b), (c), or (d) above
or otherwise by mutual agreement of the parties; provided, however, that any
such termination by mutual agreement shall in all cases be deemed to provide
that Section 7(g), Section 10, Section 11, Section 17 and Section 18 shall
remain in full force and effect.

 

29

--------------------------------------------------------------------------------



 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by HCW or the Company, as the
case may be. If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement.

 

(g)                                  Subject to the additional limitations set
forth in Section 7 of this Agreement, in the event of termination of this
Agreement prior to the sale of any Placement Shares, HCW shall be entitled only
to reimbursement of its out-of-pocket expenses actually incurred.

 

13.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified in
this Agreement, and if sent to HCW, shall be delivered to HCW at H.C.
Wainwright & Co., LLC, 430 Park Avenue, New York, NY 10022, email: 
atm@hcwco.com,  Attention:  Head of Investment Banking, with a copy to Duane
Morris LLP, 1540 Broadway, New York, NY 10036, attention: Dean M. Colucci,
e-mail: dmcolucci@duanemorris.com; or if sent to the Company, shall be delivered
to the address of the Company set forth in the Prospectus, Attention: Vice
President, Legal and Compliance and Corporate Secretary. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose. Each such notice or
other communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day (as defined below), or, if such day
is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier,
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid), and
(iv) if sent by e-mail, on the Business Day on which receipt is confirmed by the
individual to whom the notice is sent, other than via auto-reply. For purposes
of this Agreement, “Business Day” shall mean any day on which the Nasdaq and
commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a
non-electronic form (“Non-electronic Notice”) which shall be sent to the
requesting party within ten (10 days of receipt of the written request for
Non-electronic Notice.

 

14.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and HCW and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 10 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither party may assign its rights or obligations under this
Agreement without the prior written consent of the other
party; provided, however, that

 

30

--------------------------------------------------------------------------------



 

HCW may assign its rights and obligations hereunder to an affiliate of HCW
without obtaining the Company’s consent, so long as such affiliate is a
registered broker-dealer.

 

15.                               Adjustments for Share Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any share split, share dividend or
similar event effected with respect to the Common Stock.

 

16.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and HCW, provided,
however, that Schedule 2 attached hereto may be amended by either party upon
written notice to the other party pursuant to Section 13. In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable as written by a
court of competent jurisdiction, then such provision shall be given full force
and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement.

 

17.                               Applicable Law; Consent to Jurisdiction. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof (certified or registered
mail, return receipt requested) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 

18.                               Waiver of Jury Trial.  The Company and HCW
each hereby irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon or arising out of this Agreement or any
transaction contemplated hereby.

 

19.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 HCW has been retained solely to act as sales
agent in connection with the sale of the Common Stock and that no fiduciary,
advisory or agency relationship between the Company

 

31

--------------------------------------------------------------------------------



 

and HCW has been created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether HCW has advised or is advising the
Company on other matters;

 

(b)                                 the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c)                                  the Company has been advised that HCW and
its affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that HCW has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

 

(d)                                 the Company waives, to the fullest extent
permitted by law, any claims it may have against HCW, for breach of fiduciary
duty or alleged breach of fiduciary duty in connection with the sale of
Placement Shares under this Agreement, and agrees that HCW shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary claim or to any person asserting a fiduciary duty claim on behalf of
or in right of the Company, including stockholders, partners, employees or
creditors of the Company.

 

20.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed Agreement by one party to the other may be made by facsimile or other
electronic transmission.

 

21.                               Definitions. As used in this Agreement, the
following term has the meaning set forth below:

 

(a) “Applicable Time” means the date of this Agreement, each Representation
Date, the date on which a Placement Notice is given, and any date on which
Placement Shares are sold hereunder.

 

[Remainder of Page Intentionally Blank]

 

32

--------------------------------------------------------------------------------



 

If the foregoing correctly sets forth the understanding between the Company and
HCW, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and HCW.

 

 

Very truly yours,

 

 

 

TREVENA, INC.

 

 

 

 

By:

/s/ Carrie L. Bourdow

 

Name:

Carrie L. Bourdow

 

Title:

President and CEO

 

 

 

 

By:

/s/ Joel Solomon

 

Name:

Joel Solomon

 

Title:

Vice President, Legal & Compliance

 

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

H.C. WAINWRIGHT & CO., LLC

 

 

 

 

By:

/s/ Edward D. Silvera

 

Name:

Edward D. Silvera

 

Title:

Chief Operating Officer

 

[SIGNATURE PAGE TO COMMON STOCK SALES AGREEMENT]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:

[  ]

To:

[  ]

Subject:

HCW At the Market Offering—Placement Notice

Date:

               , 20

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Common
Stock Sales Agreement between Trevena, Inc. (the “Company”) and H.C.
Wainwright & Co., LLC (“HCW”) dated April 17, 2019 (the “Agreement”), I hereby
request on behalf of the Company that HCW sell up to [  ] shares of the
Company’s common stock, par value $0.001 per share, at a minimum market price of
$        per share.  Sales should begin on the date of this Notice and shall
continue until [DATE] [all shares are sold] [the aggregate sales price of the
shares reaches $[  ]].

 

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

Authorized Placement Notice Parties

 

The Company

 

Joel S. Solomon

jsolomon@trevena.com

 

 

John P. Hamill

jhamill@trevena.com

 

 

Carrie L. Bourdow

cbourdow@trevena.com

 

HCW

 

Peter Fry

pfry@hcwco.com

 

 

Charles Worthman

csworthman@hcwco.com

 

With a copy to atm@hcwco.com

 

--------------------------------------------------------------------------------



 

SCHEDULE 3

 

Compensation

 

HCW shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Placement Shares pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------



 

Exhibit 7(m)

 

OFFICER’S CERTIFICATE

 

The undersigned, the duly qualified and elected                        , of
Trevena, Inc. (“Company”), a Delaware corporation, does hereby certify in such
capacity and on behalf of the Company, pursuant to Section 7(m) of the Sales
Agreement dated April 17, 2019 (the “Sales Agreement”) between the Company and
H.C. Wainwright & Co., LLC, that to the best of the knowledge of the
undersigned:

 

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

 

(ii) The Company has in all respects complied with all agreements and satisfied
all conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

 

TREVENA, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------